Citation Nr: 0528906	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  99-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for somatization 
disorder, claimed as secondary to service-connected residuals 
of a fracture of the right middle finger.

2.  Entitlement to service connection for a right leg 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right foot 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disability.

6.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

7.  Entitlement to an increased evaluation for residuals of a 
fracture of the right middle finger, currently evaluated as 
10 percent disabling.

8.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to June 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In April 2002, a hearing was held in North Little Rock, 
Arkansas, before a Veterans Law Judge (VLJ) who had been 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b), (c) (West 2002).  A transcript of 
that hearing has been associated with the record on appeal.  
That VLJ is no longer employed by the Board.  In September 
2005 the veteran was offered the opportunity to have another 
hearing before an active VLJ but rejected that offer.




REMAND

On June 3, 2005, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court"), acting on a 
joint motion to remand the appeal, vacated an April 2004 
Board decision that had denied the veteran's claims and 
remanded the case to the Board to obtain a copy of a decision 
by the Social Security Administration (SSA) granting 
disability benefits to the veteran.  All records considered 
by that agency in deciding the veteran's claim, including a 
copy of any decision, should be obtained.  See Martin v. 
Brown, 4 Vet. App. 136 (1993) (not only must the final Social 
Security Administration decision be obtained, but all records 
upon which that decision was based must be obtained as well); 
38 C.F.R. § 3.159(c)(2) (2005).

Additionally, the Board notes that the veteran has not 
undergone VA examination of his service-connected 
disabilities since 1999.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran 
should be provided the opportunity to undergo current VA PTSD 
and hand, thumb, and fingers examinations.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  

2.  The veteran should be afforded a VA 
hand, thumb, and fingers examination to 
evaluate the severity of his service-
connected residuals of a fracture of the 
right middle finger.  Inform the veteran 
that his failure to report to the 
examination without good cause would 
result in a denial of his claim for 
increase.  38 C.F.R. § 3.655(b) (2005).

The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.  Based on the examination and 
review of the claims folder, the examiner 
should offer an opinion as to the effect 
of the veteran's service-connected 
disabilities upon his employability.  The 
complete rationale for any opinion 
expressed should be provided.  

3.  The veteran should be afforded a VA 
examination for PTSD to evaluate the 
severity of his service-connected PTSD.  
Inform the veteran that his failure to 
report to the examination without good 
cause would result in a denial of his 
claim for increase.  38 C.F.R. § 3.655(b) 
(2005). 

The claims folder, including the report 
of a May 1999 VA psychological 
examination, should be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.  
Based on the examination and review of 
the claims folder, the examiner should 
offer an opinion as to the effect of the 
veteran's service-connected disabilities 
upon his employability.  The complete 
rationale for any opinion expressed 
should be provided.  

4.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
any benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative, if any, and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

